Warner, J.
The defendant in the judgment did not make such a case, in the Court below, as entitled him to any equitable relief, under the provisions of the Act of 1868, according to the previous ruling of a majority of this Court. I concur in affirming the judgment of the Court below, in this case, on the ground that the second section of the Act of 1868 is unconstitutional and void, the same being in conflict with the Constitution of this State, and the Constitution of the United States.
Let the judgment of the Court below be affirmed.